Cite as 2016 Ark. App. 573


                    ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                         No. CV-15-878

                                                    Opinion Delivered   November 30, 2016

BRITTANY WALDEN                                     APPEAL FROM THE MONTGOMERY
                                APPELLANT           COUNTY CIRCUIT COURT
                                                    [NO. 49-DR-15-4]
V.
                                                    HONORABLE JERRY RYAN,
                                                    JUDGE
JACOB EDWARD JACKSON
                                  APPELLEE          REVERSED AND REMANDED


                                LARRY D. VAUGHT, Judge

       Brittany Walden appeals the Montgomery County Circuit Court’s July 8, 2015 order

finding that Jacob Jackson is the father of her son H.R.W., changing the child’s last name to

Jackson, establishing visitation for Jackson, ordering Jackson to pay future child support, and

declining Walden’s request for retroactive child support. Walden argues that the current appeal

was rendered moot by the circuit court’s subsequent modification of the order from which

this appeal was taken. Because we held that the circuit court lacked jurisdiction to modify the

order and therefore reversed and dismissed Walden’s companion appeal, Walden v. Jackson,

2016 Ark. App. 578, we hold that the current appeal is not moot. We therefore address the

merits of Walden’s appeal of the circuit court’s July 8, 2015 order.1




       1Walden’s   brief asserted that this appeal is moot but alternatively presented points for
reversal.
                                   Cite as 2016 Ark. App. 573

       Brittany Walden gave birth to H.R.W. on November 11, 2014. The following January,

Jacob Jackson filed suit to establish paternity, change the child’s birth certificate to reflect that

he is the father, and to change the child’s last name from Walden to Jackson. Walden

requested that, if Jackson was found to be the father, he be ordered to pay retroactive and

future child support. Jackson was then conclusively determined to be H.R.W.’s father through

DNA testing.

       At a hearing on the matter, Jackson agreed to pay child support. Jackson testified that

he had wanted to see H.R.W. since birth, but that, although Walden had repeatedly offered to

let him come over and visit the child, he never did. The court ruled from the bench that the

child’s last name would be changed because Jackson was proved to be the father, the child

was still very young, Jackson was planning to be involved in the child’s life, and “that’s only

right.” The court awarded Walden sole custody and ordered Jackson to pay future child

support but denied Walden’s request for retroactive child support because Jackson had not

had any contact with the child. The court issued a written order on July 8, 2015. It stated that

the child’s name should be changed. It also stated that the court declined to award retroactive

child support because “Jackson was not able to have visitation with the child pending this

hearing.” Walden filed a timely notice of appeal.

       Walden argues that the circuit court’s July 8 order was clearly erroneous in two regards:

(1) it failed to determine, after consideration of the factors required pursuant to Huffman v.

Fisher, 337 Ark. 58, 987 S.W.2d 269 (1999) (Huffman I), that it was in H.R.W.’s best interest to

change his name, and (2) it failed to award retroactive child support. We have previously held

that “[w]here a full inquiry is made by the circuit court of the factors set out [in Huffman I] and


                                                 2
                                   Cite as 2016 Ark. App. 573

a determination is made with due regard to the best interest of the child, the circuit court’s

decision will be upheld so long as it is not clearly erroneous.” Poindexter v. Poindexter, 360 Ark.
538, 541, 203 S.W.3d 84, 87 (2005) (citing Huffman I, 337 Ark. at 69, 987 S.W.2d at 274).

However, where the circuit court has failed to consider whether the name change is in the

child’s best interest pursuant to the Huffman I factors, we must reverse. See id.

       Our standard of review for an appeal from a child-support order is de novo on the

record, and we will not reverse a finding of fact by the circuit court unless it is clearly

erroneous. Ward v. Doss, 361 Ark. 153, 158, 205 S.W.3d 767, 770 (2005) (citing McWhorter v.

McWhorter, 346 Ark. 475, 58 S.W.3d 840 (2001)). In reviewing a circuit court’s findings, we

give due deference to that court’s superior position to determine the credibility of the witnesses

and the weight to be accorded to their testimony. Id. at 158, 205 S.W.3d at 770. As a rule, when

the amount of child support is at issue, we will not reverse the chancellor absent an abuse of

discretion. Id., 205 S.W.3d at 770. However, a circuit court’s conclusion of law is given no

deference on appeal. Id., 205 S.W.3d at 770.

       In Huffman I, the Arkansas Supreme Court held that the party who petitions for the

change of a child’s name has the burden to demonstrate that such change is in the child’s best

interest, and the court must consider the following factors in determining best interest:

       (1) The child’s preference;
       (2) The effect of the change of the child’s surname on the preservation and
           development of the child’s relationship with each parent;
       (3) The length of time the child has borne a given name;
       (4) The degree of community respect associated with the present and proposed
           surnames;
       (5) The difficulties, harassment, or embarrassment that the child may experience from
           bearing the proposed surname; and
       (6) The existence of any parental misconduct or neglect.


                                                3
                                   Cite as 2016 Ark. App. 573

Huffman I, 337 Ark. at 68, 987 S.W.2d at 274. The Arkansas Supreme Court later explained

that the circuit court may weigh only those factors for which the parties provide evidence and

which are relevant to the circumstances. Huffman v. Fisher, 343 Ark. 737, 38 S.W.3d 327 (2001)

(Huffman II). The court stated that a name change cannot be based on a noncustodial parent’s

desire to “connect” with the child. Id.

       In this case, the court’s July 8, 2015 order simply states that H.R.W.’s last name shall

be changed. It neither provides any analysis as to any of the Huffman factors nor states that the

name change is in the child’s best interest. Pursuant to Poindexter and Huffman I, we must

reverse and remand in order for the circuit court to conduct the required best-interest analysis.

       Walden also argues that the circuit court erred in declining to award retroactive child

support because it found that Jackson had not been able to have visitation with the child since

birth. Arkansas law is clear that child support is an obligation owed to the child independent

of the noncustodial parent’s relationship or visitation with the child. Newton v. State, Office of

Child Support Enf’t, 2013 Ark. App. 53, 5 (citing Lyons v. McInvale, 98 Ark. App. 433, 439, 256
S.W.3d 512, 516 (2007); Henson v. Money, 273 Ark. 203, 617 S.W.2d 367 (1981)). Our courts

have repeatedly upheld a circuit court’s order awarding retroactive child support from the date

of the child’s birth to the date of judgment. See Barnes v. Barnes, 311 Ark. 287, 843 S.W.2d 835

(1992). Moreover, Arkansas Code Annotated section 9-10-111(a) (Repl. 2015) states that “[i]f

it is found by the circuit court that the accused is the father of the child and, if claimed by the

mother, the circuit court or circuit judge shall give judgment for a monthly sum of not less

than ten dollars ($10.00) per month for every month from the birth of the child until the child

attains eighteen (18) years of age.” (Emphasis added.) The plain language of the statute requires


                                                4
                                  Cite as 2016 Ark. App. 573

that an award of child support under the statute must flow from the date of the child’s birth.

Therefore, we hold that the circuit court’s determination that Jackson is not be required to pay

retroactive child support based on his lack of contact with the child was in violation of section

9-10-111(a). The statute provides no exceptions, and our caselaw is clear that a parent’s child-

support obligation does not depend on his relationship or visitation with the child.2 Newton,

2013 Ark. App. 53, at 5. Accordingly, we reverse the circuit court’s order declining to award

retroactive child support.

       Reversed and remanded.

       ABRAMSON and BROWN, JJ., agree.

       Robin Smith Law Firm, P.A., by: Robin C. Smith; and Walas Law Firm, PLLC, by: Breean

Walas, for appellant.

       No response.




       2Moreover, the court’s decision on this point was clearly erroneous because the parties
agreed that Walden had repeatedly offered Jackson opportunities to see the child, which he
chose not to do.
                                               5